 
 
I 
108th CONGRESS
2d Session
H. R. 4429 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Ms. Bordallo introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend subchapter IV of chapter 53 of title 5, United States Code, to provide for wage parity for prevailing rate employees in Guam. 
 
 
1.Parity of wage schedules and rates for prevailing rate employees in Guam with wage schedules and rates for prevailing rate employees in HawaiiSection 5343(a) of title 5, United States Code, is amended— 
(1)in paragraph (3), by striking subject to paragraph (5) and inserting subject to paragraphs (5) and (6); 
(2)in paragraph (4), by striking ; and and inserting a semicolon; 
(3)in paragraph (5), by striking the period and inserting ; and; and 
(4)by adding at the end the following: 
 
(6)the Office of Personnel Management shall establish wage schedules and rates for prevailing rate employees who are United States citizens employed in Guam that are the same as the wage schedules and rates for prevailing rate employees in Hawaii.. 
2.Effective dateThis Act shall be effective with respect to pay periods commencing in any fiscal year that commences at least 6 months after the date of the enactment of this Act. 
 
